Citation Nr: 0307947	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  00-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from January 1968 to 
September 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim seeking 
entitlement to service connection for hepatitis C.  As the 
Board explained in its June 2001 decision, it was addressing 
the claim as whether new and material had been presented to 
reopen the veteran's claim.  It determined that new and 
material evidence had been presented, and remanded the claim 
of service connection for hepatitis C. 


FINDING OF FACT

The veteran's hepatitis C is attributable to his drug abuse 
during service.


CONCLUSION OF LAW

The veteran's hepatitis C was incurred as the result of his 
abuse of drugs and was not incurred in the line of duty. See 
38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.301, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty in the Marine Corps from 
January 1968 to September 1969.  A review of his service 
medical records shows that he was hospitalized from December 
1968 to January 1969 for infectious hepatitis.  It was noted 
that liver function studies were normal in January 1969, and 
the veteran was discharged to duty.

The first post-service evidence of hepatitis is dated in 
March 1971.  A VA hospital discharge summary shows that the 
veteran was hospitalized for about two weeks in March 1971.  
He was admitted in early March with a one-week history of 
malaise, anorexia, and loss of taste for cigarettes.  On 
admission, his laboratory tests were normal.  Three days 
later, blood tests of liver enzymes showed that his SGOT was 
360 and his SGPT was 550.  The veteran improved during the 
course of his hospitalization, and when his laboratory tests 
were within normal limits he was discharged to the care of 
his private physician.  The discharge diagnosis was 
infectious hepatitis.

In a June 1971 decision, the RO denied service connection for 
hepatitis.  It was concluded that there was no relationship 
between the hepatitis treated postservice and the in-service 
episode of hepatitis.  The veteran was notified of this 
decision in June 1971, and he did not appeal.  Evidence 
submitted since this decision is summarized below.

In June 1997, the veteran submitted a claim for service 
connection for liver disease; he related that he had 
hepatitis in 1968.  He reported treatment for hepatitis 
during service and at a VA Medical Center in 1971.

There are no subsequent medical records dated until the 
1990s.  In August 1997, the RO received medical records from 
a private physician, Dr. B. K.  By a letter dated in February 
1997, Dr. K. indicated that he was treating the veteran for 
cirrhosis of the liver, and that the veteran had two recent 
episodes of gastrointestinal bleeding which required 
hospitalization.  Private medical records dated from 1996 to 
1997 reflect treatment, including hospitalization, for 
cirrhosis of the liver and esophageal bleeding.  A discharge 
summary shows that the veteran was hospitalized for 
esophageal variceal bleeding in February 1996.  It was noted 
that the veteran was hospitalized previously in December 1995 
for a variceal bleed, and presently had recurrent hematemesis 
after cessation of his medication and resumption of heavy 
alcohol drinking.  The examiner noted that the veteran was a 
heavy drinker for many years and had a history of intravenous 
drug use, which he stopped fifteen or sixteen years ago.  The 
veteran received treatment, including blood transfusion.  The 
discharge diagnoses were esophageal variceal bleeding, 
esophageal varices secondary to alcoholic liver disease, and 
alcohol abuse.  A December 1996 discharge summary shows that 
the veteran was treated for complaints of epigastric pain and 
hematemesis.  The examiner noted that the veteran had a 
history of esophageal and gastric varices and liver disease, 
probably secondary to alcohol.  It was noted that the veteran 
had positive titers for hepatitis B and hepatitis C.  A May 
1997 treatment note indicates that the veteran had a history 
of hepatitis A and hepatitis B in the past.  Laboratory tests 
performed on the same day were positive for the hepatitis B 
core antibody, and for the hepatitis C antibody.

In a September 1997 decision, the RO denied service 
connection for cirrhosis of the liver.  The veteran was 
notified of this decision in September 1997 and he did not 
appeal.

In October 1999, the veteran submitted an application to 
reopen the previously denied claim for hepatitis.  He 
asserted that he incurred hepatitis C during service.  He 
enclosed private medical records from University of Rochester 
Medical Center dated from 1998 to 1999 reflecting treatment 
for chronic hepatitis C and cirrhosis of the liver.  By a 
letter dated in August 1998, a private physician, Dr. T. S. 
indicated that the veteran reported a history of alcohol 
abuse, with no alcohol for the past three years.  The veteran 
reported that he had a history of marijuana, cocaine, heroin, 
and intravenous drug use from his early teens until the early 
1970s. It was noted that laboratory tests were positive for 
the hepatitis A antibody, but negative for the immunoglobulin 
M antibody to hepatitis A.  Dr. S. concluded that the veteran 
had a history of cirrhosis, hepatitis A, hepatitis C, upper 
gastrointestinal bleeding, and heavy alcohol and tobacco use.  
A preliminary report of a computed tomography scan of the 
veteran's abdomen indicates that the veteran had end-stage 
liver disease, hepatitis A/C, and upper gastrointestinal 
bleeding.  A hospital discharge summary shows that he was 
hospitalized in May 1999 for complaints of abdominal pain.  
The examiner noted that the veteran had a history of end-
stage liver disease secondary to alcohol and hepatitis C.  
Records show that he underwent a liver transplant in May 
1999.  By a letter dated in July 1999, Dr. S. indicated that 
the veteran had recurrent hepatitis C post liver transplant.

In November 1999, the veteran's representative submitted 
additional service medical records reflecting that the 
veteran was treated for infectious hepatitis in service.  An 
August 1969 separation medical examination does not reflect a 
diagnosis of hepatitis, and no disqualifying defects were 
noted.  The veteran's representative also submitted partially 
duplicative private medical records from University of 
Rochester Medical Center dated from 1998 to 1999 reflecting 
treatment for hepatitis C and cirrhosis of the liver.

By a statement received in May 2000, the veteran's 
representative noted that the veteran had infectious 
hepatitis in service.  He noted that what is now called 
hepatitis C was previously called non-A, non-B hepatitis and 
contended that therefore it was shown that the veteran 
incurred hepatitis C in service.  By a statement dated in 
June 2000, the veteran's representative reiterated his 
contentions, and enclosed a photocopy of a medical journal 
article entitled, "Risk Factors for Hepatitis C Virus 
Infection in United States Blood Donors."  He asserted that 
the hepatitis C virus was not discovered until 1989, and that 
therefore the veteran could not have been tested for the 
disease prior to that time.  In a May 2001 written 
presentation, the veteran's representative requested that the 
case be remanded to the RO for a determination of the 
etiology of the veteran's current hepatitis C. 

Private medical records were submitted from Dr. T. S. and 
Strong Health from 1997 to 2002.  Many of the records were 
duplicates, and the other records showed that the veteran was 
seen for follow-up visits after his liver transplant.  

The veteran underwent a VA examination in June 2002.  The 
veteran stated that he was using IV drugs while in Vietnam, 
and shared needles.  The examiner commented that the 
veteran's episode of acute hepatitis in 1971 was most likely 
A or B hepatitis.  The examiner commented that the veteran 
had B core antibody and B surface antibody, suggesting that 
this could well have been as a result of the episode in 1971.  
He commented that it was highly likely that the veteran 
acquired hepatitis C while in Vietnam using intravenous drugs 
and sharing needles.  The examiner stated that the veteran 
had no history of using intravenous drugs after his return 
from Vietnam.  Impression was status post liver transplant 
and hepatitis C.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted. Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the June 2000 Statement of 
the Case as well as the November 2002 Supplemental Statement 
of the Case.  In these documents, the RO also provided notice 
of what evidence it had considered.    

In January 2002, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded a VA examination to determine the etiology of his 
hepatitis C.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.306(a) (2002).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2002).

For the express purpose of precluding payment of compensation 
for certain secondary effects arising from willful 
misconduct, including injuries or disease incurred during 
service as the result of the abuse of alcohol or drugs, 38 
U.S.C.A. § 1110 was amended by the Omnibus Budget and 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388-1, 1388-351 (1990) (OBRA). See H.R. CONF. REP. NO. 
964, 101st Cong., 2d Sess. 997 (1990), reprinted in 1990 
U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applied only to claims filed 
after October 31, 1990. See OBRA, § 8052(b).  Therefore, 
under the law in effect beginning on November 1, 1990, as 
amended, alcohol dependence and substance abuse are deemed by 
statute to be the result of willful misconduct and cannot 
themselves be service-connected. See 38 U.S.C.A. §§ 105(a), 
1110 (West 2002).

Under 38 U.S.C.A. § 105(a), there is a presumption that an 
injury incurred during active military, naval, or air service 
was incurred in the line of duty unless the injury was a 
result of the person's own willful misconduct.  A finding of 
"willful misconduct" negates the "line of duty" presumption.  
If the Board finds that a veteran's injuries were the result 
of willful misconduct, the Board must establish that denial 
of the claim is justified by a preponderance of the evidence. 
Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct." See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3) (2002).  The simple drinking of alcohol is not of 
itself willful misconduct; however, the deliberate drinking 
of a known poisonous substance or under conditions which 
would raise a presumption to that effect will be considered 
willful misconduct.  If drinking alcohol to enjoy its 
intoxicating effects results proximately and immediately in 
disability, such disability will be considered the result of 
the person's willful misconduct. 38 C.F.R. § 3.301(c)(2).  
Likewise, the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct. 38 C.F.R. § 
3.301(c)(3).

In VAOPGCPREC 2-98, the VA General Counsel held that § 8052 
prohibits a grant of "direct service connection" for drug or 
alcohol abuse on the basis of incurrence or aggravation in 
line of duty during service.  The General Counsel apparently 
held, however, that prohibition in 38 U.S.C.A. § 105(a), as 
amended by Congress in 1990, against granting service 
connection for drug or alcohol abuse is "inapplicable to 
determination of whether a disability is proximately due to 
or the result of a service- connected disease or injury and, 
therefore, does not itself preclude secondary service 
connection of a substance abuse disability."  The VA General 
Counsel has held, however, that even assuming secondary 
service connection was granted for a substance abuse 
disability, no compensation benefits would be payable for 
such disability with respect to a claim filed after October 
31, 1990.  The General Counsel opinions are binding on the 
Board. 38 U.S.C.A. § 7104(c) (West 2002).

The evidence clearly shows that the veteran was hospitalized 
for infectious hepatitis while in service.  Current treatment 
records from 1998 and 1999 clearly show that the veteran was 
treated for hepatitis C and cirrhosis of the liver, and that 
he underwent a liver transplant in May 1999.  

After reviewing the veteran's medical records, a VA examiner 
opined in June 2002 that it was very likely that the veteran 
acquired hepatitis C while in Vietnam in service.  However, 
the veteran's case does not turn on the question of whether 
his current hepatitis is related to that diagnosed in 
service.  If that were the sole question to be answered, the 
veteran's claim would most likely be granted.  The veteran's 
case turns on the question of whether he acquired his 
hepatitis C as a result of abusing drugs during service, in 
which case he is barred from being granted service connection 
for hepatitis C.  

The veteran has consistently described using drugs in 
service.  When he was hospitalized in December 1995, it was 
noted that he had a history of intravenous drug use, which he 
stopped 15-16 years ago.  When he was seen by Dr. T. S. in 
August 1998, he reported a history of intravenous drug use 
from his early teens until the early 1970s, and at his June 
2002 VA examination, he stated that he was using intravenous 
drugs while in Vietnam, and that he shared needles.  Thus, 
based on the above evidence (as reported by the veteran 
himself), it is determined that the veteran's use of drugs 
during service constitutes drug abuse and "willful 
misconduct", and serves as a bar for granting service 
connection for any disease or injury which developed 
therefrom.    38 U.S.C.A. § § 105(a), 1110 (West 2002).

After reviewing the claims file, the VA examiner opined in 
June 2002 that it was highly likely that the veteran acquired 
hepatitis C while in Vietnam using intravenous drugs and 
sharing needles.  There are no other medical opinions 
regarding the etiology of the veteran's hepatitis C.  The 
record does not show, nor does the veteran contend, that he 
received any blood transfusions while in service.  Thus, the 
preponderance of the evidence shows that the veteran 
developed his hepatitis C from using intravenous drugs in 
service.  As it was determined above that the veteran's use 
of intravenous drugs in service constituted drug abuse and 
"willful misconduct", the veteran can not be granted 
service connection for any disability directly attributable 
to his use of intravenous drugs.  Thus, as a matter of law, 
the veteran cannot be granted service connection for his 
hepatitis C.  

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hepatitis C.  In reaching this conclusion, the 
Board acknowledges that under 38 U.S.C.A. § 5107(b), all 
doubt is to be resolved in the veteran's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  In this case, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

